
	
		One Hundred Twelfth Congress of the United States of
		  America
		2d SessionBegun and held at the City of Washington on Tuesday, the third
		day of January, two thousand and twelve
		S. 363
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To authorize the Secretary of Commerce to
		  convey property of the National Oceanic and Atmospheric Administration to the
		  City of Pascagoula, Mississippi, and for other purposes.
	
	
		1.Exchange of National Oceanic and
			 Atmospheric Administration property in Pascagoula, Mississippi
			(a)In generalNotwithstanding any other provision of law,
			 if the Secretary of Commerce determines that it is in the best interest of the
			 National Oceanic and Atmospheric Administration and the Federal Government to
			 do so, the Secretary may convey to the City of Pascagoula, Mississippi, by
			 standard quitclaim deed, real property consisting of parcels, or portions of
			 parcels, under the administrative jurisdiction of the Under Secretary for
			 Oceans and Atmosphere, including land and improvements thereon, within a tract
			 roughly bounded by—
				(1)Delmas Avenue to the south;
				(2)Pascagoula River to the west;
				(3)Pol Street to the north; and
				(4)real property owned by the City of
			 Pascagoula to the east.
				(b)Consideration
				(1)In generalFor a conveyance under subsection (a), the
			 Secretary shall require that the United States receive consideration of not
			 less than the fair market value of the property or rights conveyed.
				(2)FormConsideration under this subsection may
			 include any combination of—
					(A)property (either real or personal),
			 including tracts of real property and buildings, owned by the City of
			 Pascagoula, that are located in such city south of Delmas Avenue, as well as a
			 contiguous portion of the street known as Delmas Avenue adjacent to real
			 property under the administrative jurisdiction of the Under Secretary for
			 Oceans and Atmosphere;
					(B)cash or cash equivalents; and
					(C)consideration in-kind, including—
						(i)provision of space, goods, or services of
			 benefit, including construction, repair, remodeling, or other physical
			 improvements;
						(ii)maintenance of property;
						(iii)provision of office, storage, or other
			 useable space; or
						(iv)relocation services associated with
			 conveyance of property under this section.
						(3)Determination of fair market
			 valueThe Secretary shall
			 determine fair market value for purposes of paragraph (1) based on a highest-
			 and best-use appraisal of the properties conveyed under subsection (a)
			 conducted in conformance with the Uniform Appraisal Standards for Professional
			 Appraisal Practice.
				(c)Use of proceedsAny amounts received under subsection
			 (b)(2)(A) by the United States as proceeds of any conveyance under this section
			 shall be available to the Secretary, subject to appropriation, for activities
			 related to the operations of, or capital improvements to, property of the
			 Administration.
			(d)Additional terms and conditions
				(1)In generalThe Secretary may require such additional
			 terms and conditions with the exchange of property by the United States under
			 subsection (a) as the Secretary considers appropriate to protect the interest
			 of the United States.
				(2)Easements or rights of wayThe Secretary may grant or convey to the
			 City of Pascagoula a right of way or easement if the Secretary determines such
			 grant or conveyance is in the best interest of the Administration and the
			 Federal Government.
				
	
		
			
			Speaker of the House of Representatives
		
		
			
			Vice President of the United States and President of the
			 Senate
		
	
